DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/18/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of species of formula (I) in the reply filed on 2/8/2022 is acknowledged.  


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (CN 102114397) to Sun (hereinafter Sun).
Sun is directed toward methods of recovering hydrocarbons from a reservoir by injection of an aqueous solution of polymer and surfactants.  Sun discloses at page 3 of the translation that a polymer of hydrolyzed polyacrylamide and petroleum sulfonates in combination with a surfactant.  Sun discloses at page 6 of the translation that the aqueous solution may have a salinity of 5,000 to 100,000 mg/L that reads on 10,000 ppm to 400,000 ppm, 40,000 ppm to 80,000 ppm respectively.   Sun discloses at page 2 of the publication a surfactant formula (II) that reads on both Applicants elected species and non-elected species.   Sun discloses at page 1 of the translation of the claims that Rn is a saturated or unsaturated alkyl chain from 16 to 30 carbons, which reads on Applicants elected species.  Sun discloses each and every element of claims 1-20.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 102114397) to Sun (hereinafter Sun) in view of (US 2019/0233716 A1) to Alexis et al.  (hereinafter Alexis).
Sun is directed toward methods of recovering hydrocarbons from a reservoir by injection of an aqueous solution of polymer and surfactants.  Sun discloses at page 3 of the translation that a polymer of hydrolyzed polyacrylamide and petroleum sulfonates in combination with a surfactant.  Sun discloses at page 6 of the translation that the aqueous solution may have a salinity of 5,000 to 100,000 mg/L that reads on 10,000 ppm to 400,000 ppm, 40,000 ppm to 80,000 ppm respectively.   Sun discloses at page 2 of the publication a surfactant formula (II) that reads on both Applicants elected species 
Alexis is directed toward enhanced oil recovery using an aqueous polymer fluid with sulfonated surfactants.  Sun and Alexis are both directed toward enhanced oil recovery using an aqueous polymer fluid with sulfonated surfactants and therefore are analogous art.  Alexis teaches at paragraph [0011] that the composition is an aqueous surfactant polymer solutions to recover oil and gas from wellbores.  Alexis teaches at paragraph [0107] that the polymer may be an acrylamide or AMPS or a copolymer thereof that has a 1:1 ratio.    Alexis teaches at paragraph [0173] that the polymers have a molecular weight of 500 to 60,000 Daltons that reads on Applicants range of 1,000 to 20,000 kDa.  Alexis teaches at paragraph [0009] that the concentration in the aqueous fluid may be from 50 to 15,000 ppm that reads on Applicants 0.01-0.2 wt%.  Alexis teaches at paragraph [0270] that the reservoirs are 51-91C that reads on a temperature range of 50 to 300C.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Sun in view of the teachings of Alexis to form a composition and method to enhance oil recovery that forms a prime facie case of obviousness for claims 1-20.  




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766